Petition for Writ of Mandamus Denied and
Memorandum Opinion filed August 23, 2010.
 
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00697-CV

 
In Re ROBERT BITTINGER,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On July 27, 2010, relator, Robert Bittinger, filed a
petition for writ of mandamus in this Court.  See Tex. Gov’t Code Ann.
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asks this Court to review the supersedeas bond set by the trial court. 

            Rule
24.4 of the Texas Rules of Appellate Procedure provides:
“A party may seek review of the trial court’s ruling by
motion filed in the court of appeals with jurisdiction or potential
jurisdiction over the appeal from the judgment in the case.  A party may seek
review of the court of appeals’ ruling on the motion by petition of review in
the Supreme Court.”  
Tex.
R. App. P. 24.4(a).  
Relator’s appeal has been assigned to this court and
is pending in No. 14-10-00698-CV.  Relator’s remedy is to file a motion in the
pending appeal pursuant Rule 24.4(a).  
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Brown, Sullivan, and Christopher.